Citation Nr: 0603231	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis B and C.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from May 1956 to December 
1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2005, the veteran testified 
at a Travel Board hearing before the undersigned.


FINDINGS OF FACT

1.  The veteran has not provided a verifiable in-service 
stressor to support a diagnosis of PTSD.

2.  Hepatitis B and C are not attributable to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  Hepatitis B and C were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
July 2001 and April 2002 letters from the RO to the claimant.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  In the July 2001 letter from the 
RO the claimant was provided notice of the types of evidence 
he could submit to support his claims and was specifically 
asked to tell the RO about any evidence or additional 
information he wanted the VA to get  for him per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.  

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  

The Board notes that efforts were made to obtain the 
veteran's service medical records and his personnel records, 
but they were destroyed in a fire.  When a veteran's service 
records are unavailable, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board notes that the veteran was not sent the specific 
claim development letter that is used in personal assault 
cases, he was informed of potential sources for verification 
of his in-service stressor, as well as requested to provide 
specific information related to the claimed assault.  
Specifically, the April 2002 VCAA letter requested specific 
details regarding the veteran's alleged stressor and was 
given specific questions to answer.  The veteran did not 
respond to that letter.  The statement of the case 
acknowledged that the veteran was claiming a personal assault 
as his alleged stressor, but indicated that records had not 
been located in support of that claim.  Significantly, at his 
personal hearing, the specific nature of the veteran's 
claimed stressor was addressed.  The potential of obtaining 
supporting evidence, to include diverse and alternative types 
of evidence was discussed which included service records and 
personnel records, service medical records, medical records, 
and lay evidence.  The veteran stated that he had no 
additional evidence.  In addition, it was indicated that 
there would be no supporting evidence in his service records, 
personnel records, or service medical records because he did 
not report the assault or seek any treatment.  Further, the 
veteran indicated that there were no supporting medical 
records.  Also, the veteran reported that the lay evidence 
was of record.  In short, the veteran stated that there was 
no additional evidence in support of his claim.  Thus, while 
the specific VA assault letter was not sent to him per 
Forcier v. Nicholson, No. 03-1208 (U.S. Vet. App. Jan. 25, 
2006), the merits of the veteran's claim and the evidence 
which would support that claim were discussed with him and he 
personally acknowledged that there was no further evidence 
which would support his claim.  As such, to delay this case 
to send the specific VA letter would not serve any purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

During his personal hearing, while the veteran reported that 
he had no additional evidence to submit to support his claim, 
he was given a period of an additional 60 days to submit any 
evidence that he could obtain.  In December 2005, he called 
VA and reported that he had no additional evidence.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  There is sufficient 
competent medical evidence of record to decide the claim, as 
set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  VA has satisfied 
its duties to notify and to assist the claimant in this case. 
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In written correspondence and at his August 2005 personal 
hearing, the veteran presented his contentions.  The veteran 
contends that during service, he encountered prejudice 
because of his skin color.  On one occasion, in August 1956, 
he was in advanced infantry training and his unit went to the 
rifle range.  Before lunch, they were told to break down and 
clean their rifles.  They all left their rifles stripped down 
and went to lunch.  When the veteran returned from lunch, his 
pin was missing and several service members were laughing 
about this situation..  The veteran stated that he told his 
platoon sergeant what had transpired and was told that it was 
his problem, not the problem of his platoon sergeant.  That 
evening, the veteran reported that he hid his rifle and took 
it into his barracks.  He was later awakened by the Officer 
of the Day and was questioned why his rifle was in his 
barracks.  The veteran reported what had occurred earlier.  
The veteran asserts that he was given an Article 15 for 
having his rifle in his barracks.  His squad leader lost a 
stripe, he was reduced in rank.  Thereafter, his squad leader 
beat him up, raped him, and made him perform oral sex in 
retaliation for what had occurred.  Two months later, the 
veteran maintains that he became very ill and was told that 
he had yellow jaundice.  While hospitalized, his Company 
Commander came to see him and the veteran told him what had 
transpired.  The Company Commander called the veteran's 
mother who told him that the veteran was only 16 years old.  
The veteran was thereafter discharged.  The veteran maintains 
that he never received any medical treatment for the sexual 
assault during service or thereafter.  Only in 1998 did he 
finally tell his wife what had occurred during service.  The 
veteran asserts that she then told her family which he felt 
was a betrayal.  The veteran states that he moved out of his 
house, told his wife that he hated her, and moved in with his 
daughter.  His wife ended up committing suicide which the 
veteran feels is the result of his telling her that he hated 
her.  In 2001, he was being treated for problems with regard 
to his wife's suicide, he was diagnosed as having PTSD due to 
the inservice event.  The veteran also contends that he 
contracted hepatitis from the inservice sexual assault and 
was treated during service for hepatitis.  


PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, in his VA Form 9, the veteran referred to the 
directives of 38 C.F.R. § 3.304(f)(3) ad cited to that 
regulation.  He has submitted lay evidence in support of his 
claim.  During his hearing, he very clearly expressed that 
other than the service records, there was no evidence that 
was not of record which would support his claim.  The 
veteran's claims file was held open for him to submit any 
additional evidence that he could locate, but in December 
2005, the veteran contacted the Board and stated that there 
was no further evidence.  In regard to his claim of being 
assaulted, the veteran testified at his hearing that he did 
not report it and he did not go for any treatment.  He stated 
that even if his service medical records could be obtained, 
there would be no records because he did not go for any 
treatment.  See Hearing Transcript at 7.  With regard to his 
service personnel records, the veteran stated that he had an 
Article 15, however, even if these records were to be 
obtained, they would not reflect that he was ever attacked or 
assaulted during service.  See Hearing Transcript at 15.  

It is unfortunate that the service records are unavailable 
for review.  However, VA attempted to obtain those records 
and the effort was futile.  The veteran has indicated that 
there are no further records to be obtained.  In VA 
correspondence and during his hearing, he was advised of 
potential evidence and the possibility was discussed, but he 
reported that there was no further evidence to obtain.  As 
noted above, the veteran set forth in his hearing that any 
missing service medical or service personnel records would 
not in fact document the assault or show that he had in fact 
been assaulted.  Thus, even if located, they would not serve 
to substantiate his allegations as there is no evidence 
contained therein which would be relevant to his claim.  As 
such, the record as it stands will be reviewed.  

VA medical records dated in 2002 to 2003 reflect diagnoses of 
PTSD based on the veteran's report of the inservice sexual 
assault.  In those records, the veteran reported that he 
never told any of his family members or his wife of the 
incident until he confided in his wife.  He indicated that he 
thought that the military or a person from military service 
had told his family members so he made sure that he alienated 
himself from his family members and never saw them again.  

The Board notes that the notations by the examiners are 
merely a report of the veteran's account of what took place 
during service.  They do not constitute corroborating 
evidence that the attack factually occurred as those 
examiners were not present during any attack during service.  
See Jones v. West, 12 Vet. App. 383 (1999).  

At this juncture, the Board also notes that the veteran 
reported during his hearing that a friend from service called 
his brother and told his mother of the alleged assault.  See 
Hearing Transcript at 8.  However, the veteran previously 
reported that he had not told anyone of the assault prior to 
his confession to his wife.  Thus, it is unclear how this 
friend knew of the specific information regarding the assault 
which he then allegedly told the veteran's mother.  The 
veteran provided inconsistent information in that regard.  

Thus, there is a diagnosis of PTSD relating PTSD to an 
alleged inservice stressor.  Therefore, it must be determined 
if the alleged inservice stressor occurred.  This is a 
factual, not a medical, determination.

In a July 2002 statement, the veteran's brother, G.C., 
indicated that he answered the phone in December 1956 when 
the veteran's Company Commander called to speak with his 
mother.  Afterwards, his mother stated that the veteran had 
been released from the hospital and would be returning home.  
The Company Commander had looked into the allegations of 
sexual abuse, but could find nothing to substantiate the 
charges since the veteran had only recently been transferred 
to his company.  

The veteran's other brother, J.C., also submitted a statement 
dated in August 2002 in which he stated that in October 1956, 
the mother of one of the veteran's service buddies told him 
that she needed to speak with him.  She told him that the 
veteran's life was in jeopardy and his mother should contact 
the veteran's Company Commander.  J.C. indicated that he 
spoke with the veteran's service buddy on the telephone and 
was told by him that the veteran had been beaten and sexually 
assaulted by his squad leader.  He went home and told his 
mother.  He stated that he and his mother called the 
veteran's Company Commander.  The Company Commander stated 
that the veteran was in the hospital and was suffering from 
yellow jaundice.  The Company Commander stated that he did 
not know of the veteran's being molested, but would check 
into it.  His mother told the Company Commander that the 
veteran was only 16 years old and she wanted him home.  The 
veteran was thereafter released from the military.  Upon his 
release, J.C. stated that the veteran told him what had 
happened with his squad leader.  

The Board finds that the veteran's report of the inservice 
sexual assault is not supported in the record.  There is no 
contemporaneous lay or medical evidence.  The veteran's 
statements are contradictory.  In addition, the recent lay 
evidence is also contradictory and has been made at a time 
which is remote to service.  The evidence is not 
contemporaneous to service.  Due to the inconsistencies and 
that it was offered many years after service, in the Board's 
opinion, the lay evidence is not credible and does not 
support the veteran's claim.  

In the medical records, the veteran maintains that he never 
told anyone of the assault until he told his wife.  He stated 
that he thought someone in the military told his family, but 
he did not tell them and avoided them.  At this hearing, the 
veteran stated that a service buddy actually told a family 
member.  Thus, the veteran told different versions of who 
knew what occurred to the VA medical professionals and in 
connection with his claim.  

His one brother, J.C., reported that the veteran himself told 
him of the assault after his discharge from service.  This 
statement contradicts the veteran's report.  In addition, 
this brother stated that he and his mother called the 
veteran's Company Commander.  This statement contradicts what 
the veteran told medical professionals.  This statement also 
contradicts the statement of the other brother who indicated 
that he answered the phone when the Company Commander called 
their home.  This brother, G.C., also indicated that the 
Company Commander stated that there was no substantiation of 
any sexual abuse during service.  

Thus, in sum, the veteran contends that he was sexually 
assaulted during service.  He variously contends that this 
information was conveyed to his family via his Company 
Commander and via a service buddy.  His brothers have 
provided contradictory reports of how the information was 
provided to the family.  These reports contradict each other 
and the veteran.  These statements are not first-hand 
accounts of what allegedly occurred and were first provided 
many years after the alleged assault and the veteran's 
separation from service.  They are not contemporaneous to the 
time that the alleged attacked occurred.  Although J.C. 
indicated that the veteran personally told him what happened, 
the veteran has denied that this was the case and he states 
that he only personally told his wife.  Due to the 
inconsistencies, the fact that the statements are not 
contemporaneous to service and are remote from the time of 
the alleged attack and the veteran's separation from service, 
the statements are not credible and therefore, not probative 
evidence.  

Likewise, the veteran's own statements are inconsistent and 
therefore not credible and not probative.  The veteran has no 
supporting contemporaneous lay or medical evidence and has 
changed the details of his story depending on whether he was 
speaking to family members, medical professionals, or in 
conjunction with his claim.  

Since the lay evidence is not credible and therefore not 
probative, there is no verification of the alleged stressor.  

A review of the evidentiary record thus reveals that the 
medical diagnoses of PTSD are attributed to the veteran's own 
account of an in-service stressor undocumented in the 
available service records and unsupported in the record.  The 
Board is not bound to accept medical opinions, which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Moreover, 
the Board is not required to accept a physician's diagnosis 
"[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
experiences as credible and diagnosed the appellant as 
suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  For these reasons, the Board accords no probative 
weight to the diagnoses of PTSD in this case.

While the Board recognizes that the veteran believes in the 
merits of his claim, there is no credible and probative 
supporting evidence that the claimed in-service stressor 
actually occurred.  The preponderance of the evidence is 
against the veteran's claim for service connection for PTSD 
because there is no probative diagnosis of PTSD shown to be 
related to a verified military stressor.

Accordingly, service connection for PTSD is not warranted.  


Hepatitis B and C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The VA medical records show that the veteran has diagnoses of 
hepatitis B and C from the 2000's to the present time.  The 
veteran maintains that the diagnoses are related to an 
inservice diagnosis of yellow jaundice which he believes 
resulted from a sexual assault during service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  As such, his contention that his diagnoses of 
hepatitis B and C are related to service are not competent.  

There is no evidence of an inservice diagnosis of hepatitis B 
or C.  Even if the veteran was seen for jaundice, there is no 
competent medical evidence that he ever had hepatitis.  The 
post-service competent medical evidence reflects diagnoses of 
hepatitis B and C in the 2000's.  During his hearing, the 
veteran reported that he had been told that the hepatitis B 
or C was diagnosed during the 1980's.  See Hearing Transcript 
at 13.  However, there is no record of such diagnosis.  As 
noted above, the veteran's account of sexual assault has not 
been verified.  Thus, there is no probative evidence of an 
inservice incident giving rise to a diagnosis of hepatitis.  
He was not given a medical discharge.  There is no evidence 
of hepatitis for decades after service.  There is no medical 
nexus between current diagnoses and service.  

Thus, there was no inservice chronic disease and no probative 
evidence of continuity of symptoms after discharge.  The 
veteran did not report having continuous post-service 
symptoms.  The diagnosis was not made for many years after 
the veteran's service separation.  

Rather, the current competent medical evidence establishes 
that the veteran had an 8  year history of intravenous drug 
use of Heroin.  The VA medical records are replete with 
notations that he had a history of intravenous drug use.  
There is no competent evidence of other likely means of 
hepatitis transmission.  

As there is no etiological link between hepatitis B and C and 
service, the claim of service connection is denied as 
hepatitis B and C are not attributable to service.  The 
preponderance of the evidence is against the claim and there 
is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert.


ORDER

Service connection for PTSD is denied.  

Service connection for hepatitis B and C is denied.  


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


